EXHIBIT Commercial Business Loan Agreement for Telkonet Inc. Line of Credit This Agreement is dated September 9, 2008 and is between Thermo Credit, LLC ("Thermo") and Telkonet, Inc. and subsidiaries (hereinafter referred to as "Borrower). A.THE LOAN OR LOANS.Subject to the terms and conditions of this Agreement and provided Obligor timely and completely performs all obligations in favor of Thermo contained in this Agreement and in any other agreement, whether now existing or hereafter arising, Thermo will make or has made: LINE OF CREDIT LOAN to Borrower aggregating ONE MILLION AND NO/100($1,000,000.00) Dollars in principal amount, which loan shall be evidenced by and payable according to Thermo's form of promissory note, a copy of which is attached as Exhibit A (“Note”). B.
